complaint. See NRCP 3 ("A civil action is commenced by filing a complaint
                     with the court."). Thus, we conclude that the district court did not abuse
                     its discretion.   SeeS Moore, 90 Nev. at 393-94, 528 P.2d at 1020-21.
                     Accordingly, we
                                 ORDER the judgment of the district court AFFIRMED.'




                                                                            cet...tx         J.
                                                                Hardesty


                                                                                             J.



                                                                   Chsza
                                                                Cherry



                     cc: Hon. James E. Wilson, District Judge
                          Charles H. Hill
                          Attorney General/Carson City
                          Carson City Clerk




                            'We have considered the proper person motions that appellant has
                     filed, conclude that they do not warrant reversal, and deny them as moot.


SUPREME COURT
        OF
     NEVADA
                                                          2
707 1947A    d   e